Citation Nr: 9933269	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-05 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active service from October 1969 to October 
1971.

The current appeal arose from an April 1997 rating action of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO granted entitlement to 
service connection for PTSD with the assignment of a 10 
percent rating effective August 17, 1995, the date of the 
veteran's claim.  

Attached to the veteran's Substantive Appeal, a VA Form 9, 
filed in April 1998, was a copy of a Social Security 
Administration (SSA) ruling in January 1998 which held that 
the veteran was total disabled as a result of his "severe" 
psychiatric impairment, based in great part on assessments 
starting in 1995.  A Supplemental SOC (SSOC) was issued by 
the RO including that data in May 1998.  

In another rating action in May 1998, based in part on the 
SSA decision, the RO proposed to find the veteran incompetent 
to handle VA funds.  He was informed of that proposed 
decision in May 1998; he did not reply thereto, and in July 
1998, the action to find him incompetent was effectuated from 
July 29, 1998.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.
Initially, the Board finds that the veteran's claim of 
entitlement to an initial evaluation in excess of 10 percent 
for PTSD is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990.

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his psychiatric disability (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  

With regard to conclusions reached on any given medical 
issue, the Court has repeatedly admonished that VA cannot 
substitute its own judgment or opinion for that of a medical 
expert.  See, i.e., Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The Court has also held that a determination with regard to 
the assignment of specific ratings must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

The Court has also held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (Citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)). 


It is noteworthy that the veteran has sought VA hospital care 
on several recent occasions.  VA records note a history of 
substance abuse (primarily marijuana but a prior history of 
other drugs including alcohol as well).  Predominantly, 
Global Assessment of Functioning (GAF) scores have been at 
about 50.  

The veteran also has a long history of abuse of his wives and 
various run-ins with the law.  Community assessments or 
records in that regard are not in the file.  On VA 
examination in August 1997, it was noted that he had been 
jailed for allegedly trying to kill his wife; and that he had 
had other episodes where it had been suggested he be 
institutionalized, but he was afraid.  It is unclear whether 
these episodes are such that a file held within the community 
such as by the police department might be productive in the 
overall assessment of his condition as it relates to the 
world around him.

In his Substantive Appeal, in July 1997, the veteran also 
asked that his employment records at the Bakersfield, 
California Unemployment Offices be obtained.  These are not 
apparently of record.

And while some incidental social and industrial information 
is of record, the veteran's adaptability within an 
occupational environment has not been evaluated by a 
professional.   See Friscia v. Brown, 8 Vet. App. 90 (1995). 

VA clinical records relate in great part to the periods of 
time near and during VA hospitalization and examinations, in 
1996 and 1997, prior to the SSA decision, but after the 
assessment upon which the SSA decision was primarily 
predicated.

However, the primary SSA evaluating physician and an examiner 
determined that the veteran's severe impairments including 
major depression and PTSD, rendered him unable to work and 
totally disabled; that his GAF was 45; that his substance 
dependence was "non-severe"; and that, in fact, his marijuana 
use was "not material to the finding of disability. 

Although the RO has not specifically designated a relative 
factor for aggregate impairment due to misconduct to include 
substance abuse, nonetheless, the SSA and VA conclusions 
appear inconsistent in that regard.  

And finally, both SSA and VA have found the veteran to be 
incompetent to handle funds.  This appears to be inconsistent 
with the PTSD rating of 10 percent, yet no other significant 
disability is shown on either SSA or VA reports.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issue 
prepared and certified for appellate review pending a remand 
of the case to the RO for further development as follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to his treatment for PTSD. 
After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file, legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA records.

2.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
as well as the records relied upon 
concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

3.  The RO should arrange for a VA 
psychiatric examination of the veteran 
for the purpose of ascertaining the 
nature and extent of severity of his 
PTSD.  

The claims file, copies of the previous 
and amended criteria for rating 
psychiatric disorders, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination 
report in this regard. 

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder(s).  

Any necessary special studies including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's PTSD.  In particular, the 
examiner should address the following:

(1) the extent to which the veteran's 
ability to maintain effective or 
favorable work and social relationships 
is impaired, with a detailed explanation 
as to what symptoms negatively affect his 
ability to maintain such relationships;

(2) the severity and frequency of 
psychoneurotic symptoms and the effect 
those symptoms have on the veteran's 
occupational reliability, flexibility, 
productivity, and efficiency;

(3) the presence, extent, frequency, and 
duration of periods during which any 
social and/or industrial functioning is 
interfered with due to psychoneurotic 
symptoms, with a detailed explanation as 
to what type or types of tasks are 
affected and what symptom or symptoms are 
experienced during such periods;

(4) the presence, extent, frequency, and 
duration of periods during which the 
veteran is unable to perform social 
and/or occupational functions due to 
psychoneurotic symptoms, with a detailed 
explanation as to what type or types of 
tasks the veteran is unable to perform, 
and what symptom or symptoms are 
experienced during such symptoms;

(5) the examiner should indicate whether 
there are any periods during which the 
veteran functions satisfactorily in a 
social and/or industrial setting, as 
demonstrated by, e.g., routine behavior, 
self-care, and normal conversation.



Following evaluation, the examiner should 
provide a numerical score on the GAF 
Scale provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  

If the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.

The examiner must express an opinion as 
to whether the service-connected PTSD has 
rendered the veteran unable to obtain and 
retain substantially VA employment or 
unemployable for VA compensation 
purposes.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of an initial 
evaluation in excess of 10 percent for 
PTSD.  Because this is an issue relating 
to the initial rating, the RO should 
address the applicability of "staged" 
ratings under Fenderson v. West, 12 Vet. 
App. 119 (1999).  And finally, the RO 
should also document its consideration of 
the applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (1999).  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

